Our examination of the proofs taken in the court below convinces us that the order setting aside the decree proconfesso as against the infant Spenzierato, appointing a guardian and permitting an answer to be filed and awarding a counsel fee to the petitioner, was properly entered and it is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, LLOYD, CASE, BODINE, DONGES, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 13.
For reversal — PARKER, HEHER, JJ. 2. *Page 614